Title: Draft Resolution of the President and Directors of the Literary Fund, [after 1 May 1820], with Jefferson’s Note, 30 July 1820
From: Literary Fund, President and Directors of the,Munford, William,Jefferson, Thomas
To: 


					
						
							
								
									after 1 May 1820
								
							
						
						The President laid before the Board a Letter from the Thomas Jefferson Rector of the University of Va, dated the 1st instant, requesting to be informed of the determination of the Board concerning a loan of from the Literary Fund to the Rector & Visitors of the said University of the remaining sum of twenty thousand dollars which they were authorized by law to borrow; which letter being considered,
						Resolved, that the President inform the said Rector & Visitors, that the said sum of twenty thousand dollars will be loaned to them from the Literary fund, provided the same be applied for on or before the first day of June next, upon the same terms upon which the loan of forty thousand dollars has already been made to the said Rector & Visitors by from the Literary fund; and that a Warrant will be directed to be issued on the Treasurer, for the said sum of twenty thousand dollars, in favour of the Bursar of the said University, as soon as a Bond, for payment of the interest & principal thereof, shall have been executed, in the same manner & form as with that of as the Bond for forty thousand dollars as aforesaid was executed; and approved by the Board.—
					
					
						Note by TJ on verso:
						recd July 30. 20. with information that it will be more convent for the Treasury not to call for the money till November.
						
						this resoln it seems was never passed.
					
				